The appellee brought suit on the common counts in assumpsit to recover for goods bargained and sold to the defendant, and filed with the declaration an account showing the balance due to be $154.82. At the trial of the case in the Circuit Court for Baltimore County, the jury rendered a verdict for the plaintiff for "$154.82 and interest," and thereupon *Page 484 
the defendant filed a motion in arrest of judgment on the following grounds: (1) Because the jury "did not return a valid verdict." (2) Because the verdict was too vague, indefinite and uncertain to support a judgment. (3) Because the verdict "was for no definite or ascertained sum." The Court below overruled the motion, and entered a judgment for the plaintiff for $152.82, with interest from June 3rd, 1919 (the date of the verdict) and costs, and this appeal is from that judgment.
The contention of the appellant is, as indicated in his motion, that "inasmuch as the verdict included an allowance for interest without stating on what sums or from what date the interest was allowed that it was for that reason so uncertain and ambiguous that no judgment could properly have been entered upon it." He relies upon the case of Gaither v. Wilmer, 71 Md. 361, where the suit was on two promissory notes, and the jury, on the 21st of June, 1889, returned a sealed verdict simply "for the plaintiff," without stating the damages or the amount the plaintiff was entitled to recover. The verdict was handed to the trial judge, who stated to counsel that it was defective, and asked if they would consent to its being corrected. Counsel for the defendant declined to do so, the verdict was then recorded, and the defendant filed a motion in arrest of judgment. On the 25th of June, one of the counsel for plaintiff filed an affidavit to the effect that during the trial a calculation of the amount claimed was made by one of plaintiff's counsel, and was reviewed by counsel for the defendant and written on the blackboard in sight of the jury; that the amount was $5,378.72, and was still on the blackboard; that thereupon counsel for the defendant admitted that if the jury found for the plaintiff the amount so written was the "proper amount for which to find a verdict." Counsel for the defendant objected to the affidavit being received by the Court, but the Court overruled the objection, and on the 27th day of June the Court amended the sealed verdict by inserting in the verdict after the *Page 485 
words "for the plaintiff" the words "for the sum of $5,378.72," and on the same day entered a judgment on the verdict for that sum. In disposing of the case, JUDGE MILLER, speaking for the Court, said: "Without doubt, a verdict in an action like the present, simply `for the plaintiff,' without stating the damages, or the amount the plaintiff is entitled to recover, is fatally defective. It is not merely an informal verdict, which the Court can mould into proper shape by referring to the pleadings and issues, but is substantially defective. In all cases where the action is upon a contract or for damages, the verdict, if for the plaintiff, must be for an amount specified; otherwise the Court cannot enter a judgment upon it for any amount." The Court held that as the judge had discovered the defect in the verdict before it was recorded, and while the jury were in attendance in open court, he could have sent them to their room with instructions to correct the defect, whether counsel assented or not, but that the Court had no power to amend the verdict at the time the amendment was made and under such circumstances, and the judgment was accordingly reversed.
The principle stated by JUDGE MILLER is supported by both sound reasoning and authority, but the distinction between that case and the case at bar is obvious. In that case the verdict rendered by the jury did not specify any amount of damages, and the judgment was entered for an amount not found or determined by the jury. In this case the verdict did contain a specified amount, and attempted to award the plaintiff, in addition thereto, another and unascertained amount, and the judgment was entered for the amount specified in the verdict, with interest thereon, as required by the statute, from the date of the verdict. The Court, before the verdict was recorded could, in accordance with the approved practice, have sent the jury to their room to ascertain the amount of interest they intended to allow, but as the Court received the verdict, and the plaintiff makes no objection to it, and is willing to accept a judgment for the amount specified *Page 486 
therein, we see no ground for valid objection on the part of the defendant. It is true, if the jury had been sent back to their room to determine the interest to be allowed, they could have changed their verdict, even to the extent of giving a verdict for the defendant, but if the verdict in question was one upon which a judgment could properly be entered, the defendant has no good reason to complain that he was denied the benefit of the mere possibility of such a change. If the defendant's motion had been filed by the plaintiff, the case would have presented a different question, but the settled rule of this Court is that a judgment will not be reversed except for errors calculated to prejudice the appellant, and we see no reason why a different rule should be applied in this case. In the case of Charles County v.Mandanyohl, 93 Md. 150, JUDGE JONES, in disposing of a motion in arrest of judgment, and a motion to strike out the judgment, and speaking for the Court, said: "Here it is not pretended that the defendants suffered any injury from the omission which is the subject of these motions, or were deprived of any right or put to any disadvantage in the trial of the case; or were in any way prevented from making as full and complete a defense under their plea as if the omission in question had not been made."
For the reasons stated, and without departing from the rule announced in Gaither v. Wilmer, supra, we must affirm the judgment of the Court below.
Judgment affirmed, with costs. *Page 487